Citation Nr: 1131030	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  07-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cataracts as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for loss of bowel control as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for loss of bladder control as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for loss of bodily strength as secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for special monthly compensation (SMC) based on loss of use of a creative organ.  

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus (DM), type II.  

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

At a March 2007 hearing, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for cataracts, loss of bowel and bladder control, loss of bodily strength, erectile dysfunction, all as secondary to service-connected diabetes mellitus, type II, and also his claim for SMC.  Accordingly, these claims are not currently in appellate status before the Board.  

The appeals of entitlement to a rating in excess of 20 percent for DM, and entitlement to initial ratings in excess of 20 percent peripheral neuropathy of the left lower extremity, and in excess of 10 percent for peripheral neuropathy of the right lower extremity are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


FINDING OF FACT

In a statement at the March 2007 personal hearing and prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal with respect to the issues of entitlement to service connection for cataracts, loss of bowel and bladder control, loss of bodily strength, and erectile dysfunction, all as secondary to his service-connected DM.  He also withdrew his issue regarding SMC based on loss of a creative organ.  



CONCLUSION OF LAW

With respect to the issues of entitlement to service connection for cataracts, loss of bowel and bladder control, loss of bodily strength, and erectile dysfunction, all as secondary to his service-connected DM, and his claim for SMC, the criteria for withdrawal of the Veteran's substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  As reflected in the record, in testimony provided at the March 2007 personal hearing, the Appellant withdrew his appeal with respect to the claims of entitlement to service connection for cataracts, loss of bowel and bladder control, loss of bodily strength, and erectile dysfunction, all as secondary to his service-connected DM, and his claim for SMC; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are therefore dismissed.


ORDER

The appeal is dismissed with respect to the claims of entitlement to service connection for cataracts, loss of bowel and bladder control, loss of bodily strength, and erectile dysfunction, all as secondary to his service-connected DM, and his claim for SMC.  


REMAND

The Veteran is seeking increased ratings for his diabetes mellitus and for peripheral neuropathy of the lower extremities.  It is noted that his peripheral neuropathy was part and parcel of his DM until recently when separate compensable ratings were assigned.  See, e.g., the July 2007 rating decision.  

The most recent thorough VA examination regarding his DM and peripheral neuropathy was conducted in 2005.  Subsequently dated private medical records through 2010 show that he continues to be seen for these service-connected conditions and that his private examiner recently reported that there had been a worsening of his symptoms.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his DM and peripheral neuropathy of the right and left lower extremities, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary 
authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After obtaining the aforementioned medical records, if available, the Veteran should be scheduled for a new VA DM examination with an appropriate expert(s).  The VA examiner should thoroughly review the Veteran's claims file and a copy of this REMAND in conjunction with the examination and state that has been accomplished in the VA examination report.  The examination should specifically address the following:  

Does the Veteran's current DM require insulin, a restricted diet and regulation of activities?

If the Veteran's current DM requires insulin, a restricted diet and regulation of activities, does he also suffer from episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider?

If the Veteran requires insulin, does he require more than one daily injection, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications?

The examiner should also address the impact of the Veteran's service-connected diabetes mellitus on his ability to work (regardless of his age).

3.  As for peripheral neuropathy of the bilateral lower extremities, rated separately as 20 percent disabling in the left extremity and 10 percent disabling in the right lower extremity, the Veteran should be scheduled for a VA neurological examination, preferably by a neurologist, to determine the severity of his service-connected diabetic neuropathy of his right and left lower extremities.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The examiner should specifically comment upon the nerve(s) affected by the peripheral neuropathy and address the absence or presence of the following: Complete paralysis, to include foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or lost; incomplete paralysis, if paralysis is incomplete, please indicate whether the paralysis is mild, moderate, or severe.

The examiner should provide derailed rationale for the requested opinions.  Any indications the Veteran's complaints are not in accord with the physical findings on examination should be directly addressed and discussed in the examination report.

The examiner should also address the impact of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities on his ability to obtain and maintain gainful employment.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to a rating in excess of 20 percent for DM, type II, and for increased initial ratings for peripheral neuropathy of the left lower extremity (20%) and right lower extremity (10%), should be readjudicated.

If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


